Citation Nr: 1207828	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left hip inflammation.

3.  Entitlement to service connection for left knee osteoarthritis claimed as left knee and left leg inflammation.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

8.  Entitlement to service connection for gastroesophageal reflux disease.

9.  Entitlement to service connection for inflammatory bowel disease.

10.  Entitlement to service connection for coronary artery disease.

11.  Entitlement to service connection for thyroid nodules.

12.  Entitlement to service connection for a right eye disability.

13.  Entitlement to service connection for a left eye disability.

14.  Entitlement to service connection for bilateral lung benign pulmonary parenchymal and pleural nodularities.

15.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.

16.  Entitlement to an initial rating in excess of 20 percent prior to October 20, 2009, and in excess of 40 percent from October 20, 2009, for degenerative disc disease of the lumbar spine.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran testified at a Board hearing by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The Board notes that the Veteran was denied service connection for a right hip disability in an August 2006 Board decision.  Thus, this issue is properly characterized as set forth on the title page of this decision.

The Board notes that the Veteran submitted a letter with VA records associated with the claims file.  Remand is not required for such evidence as the records submitted were already in the claims file and the Veteran's remaining claim of TDIU is being granted herein.

The issue of aid and attendance has been raised by the record, in that the Veteran submitted a highlighted print out of a June 2011 VA examination indicating that he needed assistance from his spouse to accomplish activities of daily living.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 6, 2012, during a videoconference hearing with the undersigned VLJ, the Veteran requested the withdrawal of the appeals of entitlement to service connection for diabetes mellitus, left hip inflammation, left knee osteoarthritis, 
bilateral hearing loss, hypertension, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, gastroesophageal reflux disease, inflammatory bowel disease, coronary artery disease, thyroid nodules, a right eye disability, a left eye disability, bilateral lung benign pulmonary parenchymal and pleural nodularities, as well as the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip disability.

2.  In January 2010, the Veteran submitted a letter withdrawing his appeal for an initial rating in excess of 20 percent prior to October 20, 2009, and in excess of 40 percent from October 20, 2009 for degenerative disc disease of the lumbar spine.

3.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the claims of entitlement to service connection for diabetes mellitus, left hip inflammation, left knee osteoarthritis, bilateral hearing loss, hypertension, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, gastroesophageal reflux disease, inflammatory bowel disease, coronary artery disease, thyroid nodules, a right eye disability, a left eye disability, bilateral lung benign pulmonary parenchymal and pleural nodularities, as well as on the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal of entitlement to an initial rating in excess of 20 percent prior to October 20, 2009, and in excess of 40 percent from October 20, 2009 for degenerative disc disease of the lumbar spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In January 2010, the Veteran submitted a letter withdrawing his appeal for an initial rating in excess of 20 percent prior to October 20, 2009, and in excess of 40 percent from October 20, 2009, for degenerative disc disease of the lumbar spine.  Then, during his Board hearing, he withdrew his appeals concerning entitlement to service connection for diabetes mellitus, left hip inflammation, left knee osteoarthritis, bilateral hearing loss, hypertension, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, gastroesophageal reflux disease, inflammatory bowel disease, coronary artery disease, thyroid nodules, a right eye disability, a left eye disability, bilateral lung benign pulmonary parenchymal and pleural nodularities and whether new and material evidence has been received to reopen a claim for service connection for a right hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16  (2011). 

The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The record shows that the Veteran is currently service-connected for a depressive disorder at a 30 percent disability rating secondary to his service-connected lumbar degenerative disc disease.  The degenerative disc disease is presently evalauated at 40 percent disabling.  A combined rating of 60 percent has been in effect since February 17, 2011. 

As indicated previously, for the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities with a common etiology would be considered as one disability.  Pursuant to the combined ratings schedule, the Board finds that the Veteran's combined percentage is 60 percent for the common etiology of his back disability, with the psychiatric disability determined as secondary, since February 17, 2011.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the percentage criteria for TDIU are currently met. 38 C.F.R. § 4.16(a) . 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

The Veteran's application for a TDIU received at the RO in June 2008 indicates that he had not worked since 1985.  At that time he left work as a phone tech and repairman.  He additionally indicated that he had two years of high school education. 

The Veteran was afforded a VA examination in February 2011.  The examiner indicated that the Veteran cannot perform the technical aspect of work due to his inability to recall what to do with electrical wiring.  Moreover, it wsas noted that he could not manage the activities of daily living without his wife's assistance.

The Veteran was afforded a VA general examination in March 2011.  The examiner indicated that the Veteran is not employable as he requires assistance from his wife to accomplish activities of daily living, to include bathing, dressing and grooming.  Additionally, the Veteran suffered from sedation due to pain medication and required a motorized cart for ambulation due to back pain.

The Board finds that the Veteran's service-connected disabilities, when considered together, warrant entitlement to TDIU.  In this regard, the Board notes that two VA examiners, one considering his back disability and the other his psychiatric, have determined that the Veteran is unemployable.  Thus, the Board finds his service-connected disabilities prevent him from obtaining or retaining gainful employment.  Therefore, the claim is granted.

ORDER

The appeal of entitlement to service connection for diabetes mellitus is dismissed.

The appeal of entitlement to service connection for left hip inflammation is dismissed.

The appeal of entitlement to service connection for left knee osteoarthritis, claimed as left knee and left leg inflammation is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for hypertension is dismissed.

The appeal of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The appeal of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.

The appeal of entitlement to service connection for gastroesophageal reflux disease is dismissed.

The appeal of entitlement to service connection for inflammatory bowel disease is dismissed.

The appeal of entitlement to service connection for coronary artery disease is dismissed.

The appeal of entitlement to service connection for thyroid nodules is dismissed.

The appeal of entitlement to service connection for a right eye disability is dismissed.

The appeal of entitlement to service connection for a left eye disability is dismissed.

The appeal of entitlement to service connection for bilateral lung benign pulmonary parenchymal and pleural nodularities is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability is dismissed.

The appeal of entitlement to an initial rating in excess of 20 percent prior to October 20, 2009, and in excess of 40 percent from October 20, 2009, for degenerative disc disease of the lumbar spine is dismissed.

Entitlement to TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


